Citation Nr: 0715411	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  92-22 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).

3.  Entitlement to a compensable rating for a skin disorder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to November 1967.  This matter is before the 
Board of Veterans' Appeals (Board) pursuant to an order by 
the United States Court of Appeals for Veterans Claims 
(Court) in August, 1999, which vacated a March 1998 Board 
decision denying the benefits sought and remanded the case 
for additional development.  Thereafter, in April 2000, the 
Board remanded the matter for additional development.

The appeal arose from a June 1992 rating decision by the 
Cleveland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 1995, the veteran testified at a 
Travel Board hearing before one of the undersigned.  A 
transcript of that hearing was not associated with the file, 
and the fact that the veteran had the hearing was not noted 
when the case was addressed by another Veterans Law Judge, 
(also undersigned) in March 1998 and in April 2000.  Recent 
review revealed that the hearing had taken place, and a 
transcript of that hearing has been obtained and associated 
with the claims file.  As the Veterans Law Judge who presided 
at a hearing must participate in the decision on the claim 
(See 38 C.F.R. § 20.707), this appeal is being decided by a 
panel of three Veterans Law Judges.  The case was remanded to 
the RO in October 2004 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the Court provided guidance 
regarding notice requirements under the VCAA, indicating that 
VA must adequately identify the evidence necessary to 
substantiate the claim, the evidence presently of record, and 
the veteran's and VA's respective responsibilities in 
development of evidence.  The Board's October 2004 remand 
pointed out that the September 2003 VA letter to the veteran 
regarding the VCAA addressed only the issue of entitlement to 
service connection for PTSD.  That remand directed the RO to 
issue the veteran VCAA notification with regard to each issue 
on appeal.  No such letter has been sent to the veteran.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The Court of Appeals vacated and 
remanded a Board's decision because it failed to ensure that 
the RO achieved full compliance with specific instructions in 
a Board remand).

With regard to the veteran's claim for service connection for 
PTSD, the October 2004 remand requested that the veteran be 
asked to provide specific information regarding his unit(s) 
and approximate dates of any incoming fire.  The information 
was to be forwarded to the organization now known as the U. 
S. Army and Joint Services Records Research Center (JSRRC) to 
determine whether the unit(s) to which the veteran was 
attached were indeed exposed to incoming fire when he was 
with them.

Prior to any action on the part of the RO, in January 2005 
the veteran's representative contacted the RO and requested 
that, rather than completing the stressor development ordered 
by the Board, the veteran be scheduled for a VA psychiatric 
examination to determine if he had PTSD as a result of a 
stressor incident that the Board had determined was "not in 
dispute," i.e., the veteran's ship colliding with another 
ship.  The RO agreed and the examination was conducted in 
March 2005.  When this examination did not result in a 
favorable outcome, the veteran's representative sent a letter 
to the RO in July 2006 indicating that the veteran did intend 
to pursue other stressor development.  Hence, the stressor 
development directed in the October 2004 remand must be 
completed.  

Accordingly, the case is REMANDED for the following:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent. 
In particular, the RO should ensure that 
the veteran and his representative are 
advised specifically of what he needs to 
establish entitlement to each of the 
benefits sought, what the evidence shows, 
of his and VA's respective 
responsibilities in claims development, to 
submit everything he has pertinent to the 
claims, and regarding disability ratings 
and effective dates of awards.  The 
veteran and his representative should be 
given the opportunity to respond.

2.  The veteran should be asked to provide 
specific information regarding the 
stressor event(s) he alleges occurred 
while he served in Vietnam.  He should 
specify with more precision: the unit(s) 
in which he was serving when he was 
exposed to incoming fire (as he alleges) 
and the dates on which this occurred.  He 
should be advised that this information is 
critical to his claim.

3.  If he responds with sufficient 
identifying information, such information 
should be forwarded to the JSRRC for 
verification of the stressors claimed by 
the veteran, specifically whether the 
unit(s) to which he was attached came 
under enemy fire while he was with them.

4.  Thereafter, if and only if any of the 
veteran's further alleged stressors are 
verified, the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine whether he has 
PTSD due to the verified stressor or 
stressors.  The veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  The examination and 
the report thereof should be in accordance 
with DSM-IV.  Following examination of the 
veteran, review of his pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
determine whether the veteran has PTSD.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) upon 
which the diagnosis is based.  If PTSD is 
not diagnosed, the examiner should explain 
why the veteran does not meet the criteria 
for this diagnosis.  The examiner should 
explain the rationale for all opinions and 
conclusions.

5.  The RO should then readjudicate the 
claims. The review of the skin disability 
rating must encompass consideration of 
both the old and (from August 30, 2002) 
the new criteria for rating skin 
disorders.  If any of the benefits sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



			
	GEORGE R. SENYK	R. F. WILLIAMS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


